UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 14-6156


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

ANTWAINE TACOMA JOHNSON,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.     Louise W. Flanagan,
District Judge. (4:08-cr-00024-FL-1; 4:12-cv-00080-FL)


Submitted:   March 17, 2015                 Decided:   March 19, 2015


Before WILKINSON and KING, Circuit Judges, and DAVIS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Antwaine Tacoma Johnson, Appellant Pro Se. Brian Scott Meyers,
Assistant United States Attorney, Augustus D. Willis, OFFICE OF
THE UNITED STATES ATTORNEY, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Antwaine Tacoma Johnson appeals the district court’s order

accepting the recommendation of the magistrate judge and denying

relief on his 28 U.S.C. § 2255 (2012) motion.             We have reviewed

the record and find no reversible error.            Accordingly, we affirm

for the reasons stated by the district court.             United States v.

Johnson,   Nos.       4:08-cr-00024-FL-1;   4:12-cv-00080-FL      (E.D.N.C.

Jan. 21, 2014).         We deny Johnson’s motion to appoint counsel.

We   dispense   with    oral   argument   because   the   facts   and   legal

contentions     are   adequately   presented   in   the   materials     before

this court and argument would not aid the decisional process.



                                                                   AFFIRMED




                                     2